 Case: 4:19-cv-00186-NAB Doc. #: 33 Filed: 10/16/19 Page: 1 of 4 PageID #: 125



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

DEBORAH DONOHO, et al.,                            )
                                                   )
           Plaintiffs,                             )
                                                   )
      v.                                           )          Case No. 4:19-CV-186 NAB
                                                   )
CITY OF PACIFIC, MISSOURI,                         )
                                                   )
           Defendant.                              )

                                MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiffs’ Motion for Approval of FLSA Settlement.

[Doc. 31.] Plaintiffs, former employees of the City of Pacific, Missouri, filed this action as a

collective action under 29 U.S.C. § 201. Plaintiffs alleged that Defendant failed to pay them for

overtime. Plaintiffs also brought state law claims for breach of contract and unjust enrichment.

The Court conditionally certified the class for a collective action on April 4, 2019. The parties

reached a settlement in this action on all claims. Plaintiffs request that the Court enter an order to

approve the FLSA portion of the settlement agreement as fair and reasonable, approve Plaintiffs’

FLSA attorney’s fees in the amount of $29,263.20, and dismiss this case with prejudice.

       The Court first notes that “the law is unsettled as to whether judicial approval of a proposed

settlement of FLSA claims is required in the absence of a certified class.” King v. Raineri Const.,

LLC, No. 4:14-CV-1828 CEJ, 2015 WL 631253, at *1 (E.D. Mo. Feb. 12, 2015). Nonetheless,

because declining to review the proposed settlement agreement would leave the parties in an

uncertain position, the Court will review the settlement’s FLSA-related terms for fairness. Id. The

Court’s review “is properly limited only to those terms precisely addressing the compromised
 Case: 4:19-cv-00186-NAB Doc. #: 33 Filed: 10/16/19 Page: 2 of 4 PageID #: 126



monetary amounts to resolve pending wage and overtime claims.” Carrillo v. Dandan Inc., 51 F.

Supp. 3d 124, 134 (D.D.C. 2014).

       A district court may only approve an FLSA settlement agreement after it determines that

the litigation involves a bona fide dispute and that the proposed settlement is fair and equitable to

all parties. Fry v. Accent Mktg. Servs. L.L.C., No. 4:13-CV-59 (CDP), 2014 WL 294421, at *1

(E.D. Mo. Jan. 27, 2014); see also Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1353

(11th Cir. 1982). A settlement is bona fide if it reflects a reasonable compromise over issues,

actually in dispute, since employees may not waive their entitlement to minimum wage and

overtime pay under FLSA. Here, the parties exchanged written discovery and Plaintiffs’ counsel

conducted a detailed review and analysis of each Plaintiff’s time sheets and payroll records, along

with other documents produced by the Defendant. At the time of mediation, the parties possessed

disputes as to whether Plaintiffs performed compensable work during the periods before and after

their scheduled shifts during which they were clocked in, whether Defendants directed Plaintiffs

to perform work before and after their scheduled shifts, the amount of overtime worked by

Plaintiffs, how any unpaid overtime damages should be calculated and whether the facts and law

supported Plaintiffs’ claims to liquidated damages for willful violation of the FLSA. Therefore,

the Court finds that this action involves a bona fide dispute with regard to Plaintiffs’ claims for

failure to pay overtime wages under § 216(b) of the FLSA.

       To determine whether a proposed settlement is fair and equitable, courts consider the

totality of the circumstances. “[F]actors a court may consider include the stage of the litigation

and amount of discovery exchanged, the experience of counsel, the probability of plaintiffs’

success on the merits, any ‘overreaching’ by the employer in the settlement negotiations, and

whether the settlement was the product of arm’s length negotiations between represented parties



                                                 2
 Case: 4:19-cv-00186-NAB Doc. #: 33 Filed: 10/16/19 Page: 3 of 4 PageID #: 127



based on the merits of the case.” King, 2015 WL 631253, at *2.                 In making a fairness

determination, courts “should be mindful of the strong presumption in favor of finding a settlement

fair.” Crabtree v. Volkert, Inc., No. 11-0529-WS-B, 2013 WL 593500, at *3 (S.D. Ala. Feb. 14,

2013) (noting that “the Court is generally not in as good a position as the parties to determine the

reasonableness of a FLSA settlement”) (quoting Bonetti v. Embarq Mgmt. Co., 715 F. Supp. 2d

1222, 1227 (M.D. Fla. 2009)).

           Considering the totality of the circumstances, the Court finds that the proposed settlement

is fair and equitable to all parties. The settlement comes after a period of mediation. Plaintiffs’

counsel conducted a detailed review of the wage and hour and personnel records for each Plaintiff

for each day worked during the class period. Counsel determined the precise number of hours

each dispatcher worked each workweek and then compared each dispatcher’s hours worked to

Defendant’s payroll records to calculate the number of unpaid hours during each workweek.

According to the parties, each Plaintiff is recovering 100% of the amount owed for unpaid overtime

and liquidated damages through the settlement agreement. The parties have developed their cases

enough to know the potential recovery and the relative risks of proceeding to trial with their claims,

yet the litigation is not so advanced that the parties will not realize significant benefits by settling

before filing dispositive motions and proceeding to trial. The parties have been represented by

competent counsel and the settlement reflects a compromise based on the merits of Plaintiffs’

claims. Therefore, the Court finds no basis to doubt that the settlement is fair and equitable to all

parties.

           The parties also request that the Court approve the attorney’s fees award to Plaintiffs’

counsel in the amount of $29,263.20. The Eighth Circuit recently held that “any authority for

judicial approval of FLSA settlements in 29 U.S.C. § 216 does not extend to review of settled



                                                    3
 Case: 4:19-cv-00186-NAB Doc. #: 33 Filed: 10/16/19 Page: 4 of 4 PageID #: 128



attorney fees.” Barbee v. Big River Steel, LLC, 927 F.3d 1024, 1027 (8th Cir. 2019). “When the

parties negotiate the reasonable fee amount separately and without regard to the plaintiff’s FLSA

claim, the amount the employer pays to the employees’ counsel has no bearing on whether the

employer has adequately paid its employees in a settlement.”          Barbee, 927 F.3d at 1027.

Therefore, the statute does not require approval of settled attorney’s fees. Id. The Court does

retain the authority, however, to ensure the attorney’s fees were in fact negotiated separately

without regard to the plaintiff’s FLSA claim, and there was not a conflict of interest between the

attorney and his or her client. Barbee, 927 F.3d at 1027 n. 1. Because the agreed fees are not so

disproportionately exorbitant alone to indicate collusion when compared to the compensation paid

to Plaintiffs, the settlement agreement- including attorney’s fees- will be approved without inquiry

or comment into the reasonableness of the attorneys’ fees. Kappelmeier v. Wil-Shar, Inc., No.

5:18-CV-05181, 2019 WL 4229686 at *2 (W.D. Ark. Sept. 4, 2019).

       Accordingly,

       IT IS HEREBY ORDERED that the Plaintiffs’ Motion for Approval of FLSA Settlement

is GRANTED. [Doc. 31.]

       IT IS FURTHER ORDERED that this action is DISMISSED WITH PREJUDICE in

its entirety. Each party will bear its own costs and fees except as otherwise provided for in the

settlement agreement.




                                                 NANNETTE A. BAKER
                                                 UNITED STATES MAGISTRATE JUDGE

Dated this 16th day of October, 2019.




                                                 4
